UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

        Plaintiff,
                v.                                             Civil Action No. 20-2299 (JEB)
 171 “DEHLAVIEH” ANTI-TANK GUIDED
 MISSILES, et al.,

        Defendants In Rem.


                                 MEMORANDUM OPINION

       Having seized an arsenal of Iranian-made weapons from two vessels in the Arabian Sea,

the United States brought this forfeiture action in rem. The Defendant Properties are collections

of twelve different types of weapons, including anti-tank and surface-to-air missiles. The

Government alleges that the Defendant Properties are subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(G)(i) as assets of the Islamic Revolutionary Guard Corps (IRGC), a designated

foreign terrorist organization. As no one else has claimed an interest or otherwise defended the

action, the Clerk of Court entered a default on August 20, 2021. See ECF Nos. 18–20 (Clerk’s

Entries of Default). The Government now moves for default judgment pursuant to Federal Rule

of Civil Procedure 55(b)(2). See ECF No. 22. As the United States has sufficiently

demonstrated that the allegations in its Complaint warrant such judgment, the Court will grant

the Motion.

I.     Background

       Given the default in this case, the Court accepts the facts alleged in the Government’s

Complaint as true. The IRGC “‘is a non-traditional instrumentality of Iran,’ serving as ‘the



                                                1
military arm of a kind of shadow government answering directly to the Ayatollah and the

mullahs who hold power in Iran.’” Christie v. Islamic Republic of Iran, No. 19-1289, 2020 WL

3606273, at *3 (D.D.C. July 2, 2020) (quoting Blais v. Islamic Republic of Iran, 459 F. Supp. 2d

40, 47 (D.D.C. 2006)). In 2019, both the President and the Secretary of State designated the

IRGC a Foreign Terrorist Organization. See Pl. Mot. for Def. J. at 5. The Government notes,

furthermore, that “[t]he Department of State and the Department of the Treasury have found that

the Iranian government uses the IRGC as its primary means to direct and implement its global

terrorist campaign, to include the illicit trafficking of advanced conventional weapons to proxies

in various countries, including Yemen.” Id. at 4 (citation omitted). For example, it provides

military support to the Houthis in Yemen, “who have been fighting the United Nations-

recognized government” there. See Compl. at 4.

       In this case, the U.S. Navy “seized the Defendant Properties while conducting routine

maritime security operations in the Arabian Sea.” Id. at 6 (citation omitted). The seizures took

place on November 25, 2019, and February 9, 2020. Id. Both “U.S. and [United Nations]

authorities analyzed the . . . interdictions and concluded that Iran was responsible for planning,

organizing, and executing both shipments of weapons.” Id. at 7 (citation omitted). A “U.N.

Panel of Experts assessed the seized items to be ‘evidently of Iranian origin,” and the U.S.

military linked both caches to the IRGC. Id. at 8.

       The Government filed this Complaint on August 20, 2020, and obtained a warrant for

arrest in rem that same day. See ECF Nos. 3 (Compl.) & 5 (Warrant). After sending notice of

the action via U.S. mail to potential claimants, the Government began posting such notice on a

government-forfeiture site for 30 days beginning in July 2020. See Pl. Mot. for Def. J. at 8–9.

No claims were filed, and the Clerk of Court entered default on August 20, 2021. See Entries of




                                                 2
Default. The Government now moves for default judgment and seeks forfeiture of Defendant

Properties.

II.    Legal Standard

       “The determination of whether a default judgment is appropriate is ‘committed to the

sound discretion of the trial court.’” Lu v. Lezell, No. 11-1815, 2013 WL 12183952, at *1

(D.D.C. July 19, 2013) (quoting Jackson v. Beech, 636 F.2d 831, 835 (D.C. Cir. 1980)). A court

may enter default judgment when the “party against whom a judgment . . . is sought has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P.

55(a). “This form of relief is no less appropriate when the defendant in question is property,”

and “unless a claimant properly intervenes to raise defenses to its forfeiture, the defendant

property is deemed to have ‘failed to plead or otherwise defend’ against the allegations, and the

Clerk of Court must enter default.” United States v. All Assets Held in Account Number

XXXXXXXX, 330 F. Supp. 3d 150, 156 (D.D.C. 2018) (quoting Fed. R. Civ. P. 55(a)).

       Once default is entered, the defendant “is deemed to admit every well-pleaded allegation

in the complaint.” Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001); see Trans World

Airlines, Inc. v. Hughes, 449 F.2d 51, 63 (2d Cir. 1971), rev’d on other grounds sub nom.

Hughes Tool Co. v. Trans World Airlines, Inc., 409 U.S. 363 (1973); see also 10A Wright &

Miller, Fed. Prac. & Proc. Civ. § 2688.1 (4th ed. 2021) (defaulting “defendant has no further

standing to contest the factual allegations of plaintiff’s claim for relief”). Nevertheless,

“[m]odern courts are . . . reluctant to enter and enforce judgments unwarranted by the facts,”

Jackson, 636 F.2d at 835, and “a district court may still deny an application for default judgment

where the allegations of the complaint, even if true, are legally insufficient to make out a claim.”

Gutierrez v. Berg Contracting Inc., No. 99-3044, 2000 WL 331721, at *2 (D.D.C. Mar. 20,




                                                  3
2000); see also United States v. $1,0171,251.44 of Funds Associated with Mingzheng Int’l

Trading Ltd., 324 F. Supp. 3d 38, 45 (D.D.C. 2018) (“[T]he defendant[’s] default

notwithstanding, the plaintiff is entitled to a default judgement only if the complaint states a

claim for relief.”) (second alteration in original) (quoting Jackson v. Corr. Corp. of Am., 564 F.

Supp. 2d 22, 26–27 (D.D.C. 2008)).

III.   Analysis

       Before looking at the allegations in the Complaint, the Court examines its jurisdiction and

the sufficiency of notice to potential claimants.

       A.      Jurisdiction

       As a threshold matter, this Court has subject-matter jurisdiction pursuant to 28 U.S.C.

§ 1355(a), which provides that district courts “have original jurisdiction . . . of any action or

proceeding for . . . forfeiture, pecuniary or otherwise, incurred under any Act of Congress.” It

also has jurisdiction under 28 U.S.C. § 1345, which provides the district courts with jurisdiction

over proceedings commenced by the United States.

       This Court thus has in rem jurisdiction to issue a forfeiture order, and this holds true

regardless of “[w]hether or not [the] foreign government will ultimately choose to comply.”

United States v. One Gulfstream G-V Jet Aircraft, 941 F. Supp. 2d 1, 7 (D.D.C. 2013); see also

United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 772 F. Supp. 2d 205, 211

(D.D.C. 2011).

       B.      Notice

       A forfeiture action in rem arising from a federal statute is governed by Supplemental

Rule G of the Federal Rules of Civil Procedure. Rule G(4)(a)(i) states that “[a] judgment of

forfeiture may be entered only if the government has published notice of the action within a



                                                    4
reasonable time after filing the complaint or at a time the court orders.” The Government

fulfilled this obligation by posting timely notice on an official government-forfeiture website,

www.forfeiture.gov, for at least 30 consecutive days, as required by Supplemental Rule

G(4)(a)(iv)(C). See Pl. Mot. for Def. J. at 8–9.

       Plaintiff was also required to provide direct notice “to any person who reasonably

appear[ed] to be a potential claimant on the facts known to [it]” and to send such notice “by

means reasonably calculated to reach the potential claimant.” Fed. R. Civ. P. Supp. R.

G(4)(b)(i), (iii)(A). The Government met this requirement. See Mot. for Def. J. at 12-13.

       C.         Merits

       Supplemental Rule G also requires that the Complaint “identify the statute under which

the forfeiture action is brought” and “state sufficiently detailed facts to support a reasonable

belief that the government will be able to meet its burden of proof at trial.” Fed. R. Civ. P. Supp.

R. G(2)(e)–(f).

       Plaintiff brings this action under the Civil Forfeiture section of Title 18, Crimes and

Criminal Procedure. Specifically, it claims that Defendant Properties are subject to forfeiture

under 18 U.S.C. § 981(a)(1)(G)(i), which permits forfeiture of “all assets, foreign or

domestic”“of any individual, entity, or organization engaged in planning or perpetrating any

Federal crime of terrorism . . . against the United States . . . .” (internal footnote omitted). The

IRGC fits within this definition. See Mot. for Def. J. at 14–15. Indeed, the Secretary of State

has designated the IRGC as a Foreign Terrorist Organization. Id. at 15.

       In addition, the Government has alleged sufficient facts to establish that the weapons

seized belonged to the IRGC. The Complaint explains that “that there was ‘not any plausible

way that these missiles and weapons could have gotten on a [vessel] between Iran and Yemen




                                                   5
except that the IRGC has continued a pattern of smuggling to the Houthis and Yemen,’”

Compl., ¶ 15 (quoting authority at U.S. Central Command with expertise in these matters).

       The Court, accordingly, finds that the Government has met its burden here.

IV.    Conclusion

       For the foregoing reasons, the Court will grant the Government’s Motion for Default

Judgment. A separate Order so stating will issue this day.

                                                                     /s/ James E. Boasberg
                                                                    JAMES E. BOASBERG
                                                                    United States District Judge
Date: November 15, 2021




                                                6